7 Mich. App. 256 (1967)
151 N.W.2d 365
PEOPLE
v.
DILLON.
Docket No. 784.
Michigan Court of Appeals.
Decided June 27, 1967.
*257 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, S. Jerome Bronson, Prosecuting Attorney and Patrick H. Oliver, for the people.
Barry K. Branch, for defendant.
QUINN, P.J.
July 21, 1964, defendant was convicted by jury of possession of narcotics contrary to CLS 1961, § 335.153 (Stat Ann 1957 Rev § 18.1123), and he was sentenced to prison July 31, 1964, for a term of 1 to 10 years. His appeal contests the propriety of the denial of his motion to suppress evidence of narcotics taken from his person at the time of his arrest without a warrant therefor and without a search warrant, and the admission of such evidence at trial.
People v. Monroe (1966), 3 Mich. App. 165, requires affirmance and obviates discussion of the law fulness of defendant's arrest.
Affirmed.
McGREGOR and A.C. MILLER, JJ., concurred.